Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered March 6, 2006. The order, among other things, denied the motion of defendants Buckeye Pipe Line Company, L.P, incorrectly sued in action No. 1 as Buckeye Pipe Line Company, and Buckeye Petrofuels Company to consolidate action Nos. 1 and 2 in Supreme Court, Onondaga County, and granted the cross motion of plaintiff State of New York to consolidate the actions in Supreme Court, Albany County.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present— Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.